264 U.S. 565 (1924)
STATE OF OKLAHOMA
v.
STATE OF TEXAS. UNITED STATES, INTERVENER.
No. 15, Original.
Supreme Court of United States.
Order entered April 25, 1924.
IN EQUITY.
(Order announced by MR. CHIEF JUSTICE TAFT.)
The commissioners heretofore designated to run, locate and mark upon the ground portions of the boundary line between the States of Texas and Oklahoma, where it follows the course of the Red River, having this day presented a report, with accompanying maps, showing that they have run, located and marked upon the ground the portion of the boundary along the Big Bend Area, and also a report, with accompanying map, showing that they have surveyed, run upon the ground and platted the medial line between such state boundary and the northerly *566 bank of the river for a length of three miles at and in the vicinity of the river bed oil wells;
And it further appearing from such reports that the said commissioners have transmitted copies of such reports, with the accompanying maps, by registered mail to the Attorney General of the United States, the Attorney General of the State of Texas, and the Attorney General of the State of Oklahoma, and have lodged with the clerk fifty additional copies of such reports and maps for the use of such private interveners as may apply for them 
It is ordered that the said reports, with the accompanying maps, be received and filed by the clerk.
And it is further ordered that all objections or exceptions to such reports or either of them, if there be any such objections or exceptions, shall be presented to the Court or filed with the clerk within a period of four weeks from this date; and the periods heretofore fixed for presenting or filing such objections or exceptions are limited and modified accordingly.